BLAIR, Associate Justice.
Appellees, Board of Pensions of the Presbyterian Church of U. S. A., and H. C. Glenn, receiver of the Temple Trust Company, sued appellants, O. W. Sumner and wife, oh their $8,500 principal note and their $1,714.17 interest note, secured, respectively, by first and second deed of trust liens on 1,140 acres of land, and for interest, attorney’s fees, and foreclosure of the liens. Appellants pleaded that the loan contract was usurious from its inception. The trial court' construed the loan contract not to he usurious, and accordingly rendered judgment for appellees as prayed; hence this appeal.
The loan contract in suit contains the same or similar provisions to the loan contract involved in tile case of Walker v. Temple Trust Company, 60 S.W.(2d) 826, wherein this court construed such provisions as evidencing the intention of the parties to guard against the payment of usury, holding that where there are doubtful or conflicting provisions in a loan contract, an unlawful intent will not be imputed where a lawful one may just as consistently be imputed. Upon the authority of the Walker Case the judgment in the instant case will be affirmed. See, also, American Trust Company v. Orson (Tex. Civ. App.) 65 S.W.(2d) 779, and Reynolds Mortgage Co. v. Thomas (Tex. Civ. App.) 61 S.W.(2d) 1011.
Affirmed, •